Lamar, J.
The evidence was directly in conflict, but the testimony for the plaintiff brought the case within the decision in Georgia Railroad Co. v. McCurdy, 45 Ga. 288, where it was held that if the company accepts the fare to a particular station it is bound to stop, and it is not sufficient that the speed is slackened. If under the direction of the conductor, a passenger gets off of a slowly moving train, the company is liable for consequent injuries, it not being a want of ordinary care if the passenger prudently uses the means which the company affords him for disembarking. Western R. Co. v. Young, 51 Ga. 489; Central R. Co. v. Smith, 69 Ga. 273, Jones v. G., C. & N. Ry. Co., 103 Ga. 570. In such a case it is immaterial whether the direction to alight from the moving train was given while the passenger was in the coach or on the steps, the length of time between the order and the alighting being unimportant. Of course the passenger could not rely on the conductor’s instruction if it was obviously dangerous to conform there*465to; but the evidence here was that the train was moving slowly, and the jury had the right to believe this statement and tbe further testimony of the plaintiff that he thought it reasonably safe to obey the conductor’s command.

Judgment affirmed.


All the Justices concur, except Candler, J., disqualified.